Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/US2018/018063, filed 02/13/2018.  
Claims 28-45 are pending and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 28-38, drawn to a method of producing a protein comprising one or more phosphorylated tyrosines, comprising the steps of: producing an nucleic acid construct that codes for a precursor protein, wherein the precursor protein is a protein comprising one or more phosphorylated tyrosine precursors; wherein the one or more phosphorylated tyrosine precursors comprise an amino acid that can be converted to a phosphorylated tyrosine upon application of a conversion treatment; and wherein the nucleic acid construct comprises one or more non-natural codons at each position wherein a phosphorylated tyrosine precursor is to be included in the precursor protein; introducing the engineered nucleic acid sequence into an expression system wherein the expression system comprises a mutant aminoacyl tRNA synthetase and compatible tRNA, and wherein the mutant aminoacyl tRNA synthetase and compatible tRNA are capable of incorporating a phosphorylated tyrosine precursor into a protein at sites specified by the one or more non-natural codons; inducing the expression system to express the precursor .
Group, II claim(s) 39-44, drawn to a protein, wherein the protein comprises one or more phosphorylated tyrosine precursors comprising

    PNG
    media_image1.png
    389
    1007
    media_image1.png
    Greyscale

Group, III claim(s) 45, drawn to a pyrrolysyl-tRNA synthetase comprising a polypeptide sequence having at least 95% identity to SEQ ID NO: 2.

For each inventions I-III above, restriction to one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-III and one of inventions of compounds recited in claims 29 (#1), 31 (#2), 33 (#3), 34 (#4), 39 (#5), 41 (#6), 43 (#7) and 44 (#8).

2.	The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special The method of producing a protein comprising one or more phosphorylated tyrosines, comprising the steps of: producing an nucleic acid construct that codes for a precursor protein, wherein the precursor protein is a protein comprising one or more phosphorylated tyrosine precursors; wherein the one or more phosphorylated tyrosine precursors comprise an amino acid that can be converted to a phosphorylated tyrosine upon application of a conversion treatment; and wherein the nucleic acid construct comprises one or more non-natural codons at each position wherein a phosphorylated tyrosine precursor is to be included in the precursor protein of Group I, a protein, wherein the protein comprises one or more phosphorylated tyrosine precursors of Group II and a pyrrolysyl-tRNA synthetase comprising a polypeptide sequence having at least 95% identity to SEQ ID NO: 2 of Group III, are each unrelated and chemically distinct entities and method of making or use. The only shared technical feature of these groups is that they all relate to a polypeptide pyrrolysyl-tRNA synthetase, having pyrrolysyl-tRNA synthetase activity or nucleic acid encoding the same, which is at least 95% identical to SEQ ID NO: 2 of the instant application. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Lemke et al. (Unnatural amino acids comprising a cyclooctynyl or trans-cyclooctynyl analog group and uses thereof. US 9085514 B2, issued on 07/21/2015, see IDS) teach a pyrrolysine tRNA synthetase from maize, which is 98.7% identical to SEQ ID NO: 2 of the instant application (see, sequence alignment below). Thus, polypeptide pyrrolysyl-tRNA synthetase, having pyrrolysyl-tRNA synthetase activity or nucleic acid encoding the same, which is at least 95% identical to SEQ ID NO: 2 of the instant application and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products .
RESULT 8
US-13-982-446-1
; Sequence 1, Application US/13982446
; Patent No. 9085514
; GENERAL INFORMATION
;  APPLICANT: EMBL
;  TITLE OF INVENTION: Unnatural amino acids comprising a cyclooctynyl or
;  TITLE OF INVENTION:trans-cyclooctenyl analog group and uses thereof
;  FILE REFERENCE: M/51411-PCT
;  CURRENT APPLICATION NUMBER: US/13/982,446
;  CURRENT FILING DATE: 2013-07-29
;  PRIOR APPLICATION NUMBER: US 61/462,477
;  PRIOR FILING DATE: 2011-02-03
;  PRIOR APPLICATION NUMBER: US 61/453,358
;  PRIOR FILING DATE: 2011-03-16
;  NUMBER OF SEQ ID NOS: 2
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 454
;  TYPE: PRT
;  ORGANISM: M. maize
US-13-982-446-1

  Query Match             98.7%;  Score 2296;  DB 9;  Length 454;
  Best Local Similarity   98.7%;  
  Matches  448;  Conservative    3;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 MDKKPLNTLISATGLWMSRTGTIHKIKHHEVSRSKIYIEMACGDHLVVNNSRSSRTARAL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDKKPLNTLISATGLWMSRTGTIHKIKHHEVSRSKIYIEMACGDHLVVNNSRSSRTARAL 60

Qy         61 RHHKYRKTCKRCRVSDEDLNKFLTKANEDQTSVKVKVVSAPTRTKKAMPKSVARAPKPLE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RHHKYRKTCKRCRVSDEDLNKFLTKANEDQTSVKVKVVSAPTRTKKAMPKSVARAPKPLE 120

Qy        121 NTEAAQAQPSGSKFSPAIPVSTQESVSVPASVSTSISSISTGATASALVKGNTNPITSMS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NTEAAQAQPSGSKFSPAIPVSTQESVSVPASVSTSISSISTGATASALVKGNTNPITSMS 180

Qy        181 APVQASAPALTKSQTDRLEVLLNPKDEISLNSGKPFRELESELLSRRKKDLQQIYAEERE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 APVQASAPALTKSQTDRLEVLLNPKDEISLNSGKPFRELESELLSRRKKDLQQIYAEERE 240

Qy        241 NYLGKLEREITRFFVDRGFLEIKSPILIPLEYIERMGIDNDTELSKQIFRVDKNFCLRPM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NYLGKLEREITRFFVDRGFLEIKSPILIPLEYIERMGIDNDTELSKQIFRVDKNFCLRPM 300

Qy        301 LSPNLYNYMRKLDRALPDPIKLFEIGPCYRKESDGKEHLEEFTMLAFGQMGSGCTRENLE 360
              |:||||||:||||||||||||:||||||||||||||||||||||| | ||||||||||||
Db        301 LAPNLYNYLRKLDRALPDPIKIFEIGPCYRKESDGKEHLEEFTMLNFCQMGSGCTRENLE 360

Qy        361 SIITDFLNHLGIDFKIVGDSCMVYGDTLDVMHGDLELSSAVVGPIPLDREWGIDKPTIGA 420
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db        361 SIITDFLNHLGIDFKIVGDSCMVYGDTLDVMHGDLELSSAVVGPIPLDREWGIDKPWIGA 420

Qy        421 GFGLERLLKVKHDFKNIKRAARSESYYNGISTNL 454
              ||||||||||||||||||||||||||||||||||
Db        421 GFGLERLLKVKHDFKNIKRAARSESYYNGISTNL 454

	
Rationale Establishing Patentable Distinctiveness for Chemical Compounds within Each Group
	Each Group listed above are recognized in the art as being distinct from one another because of their diverse chemical structure (8 different structures), their different chemical properties, modes of action, different effects and reactive conditions (MPEP 806.04, MPEP 808.01). Additionally, the level of skill in the art is not such that one invention would be obvious over the other invention (Group), i.e. they are patentable over each other. Chemical structures, which are similar, are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrefutable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. Therefore, they all lack special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137


Primary Examiner, Art Unit 1656